Exhibit 10.14

 

 

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT ("Agreement") is made and entered into this 1st day of
January 1998, by and between ST. CHARLES COMMUNITY, LLC (the "Company") and
Thomas J. Shafer (the "Consultant").

WHEREAS, Thomas J. Shafer has been associated with St. Charles as a consulting
engineer since 1965 and the Company believes it is essential to retain his
involvement with the St. Charles Planned Community, the Company wishes to secure
his services as a Consultant, and the Consultant wishes to provide such
services, in accordance with the terms and subject to the conditions provided
herein;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to be bound by the following terms and conditions:

I. POSITION

The Company hereby engages the Consultant, and the Consultant hereby agrees to
provide engineering and consulting services including but not limited to
assistance in environmental matters, advice on property transfers, liaison with
Charles County, participation in the Planning Development Review Board and
general consultation on development issue.

II. COMPENSATION

The Consultant will be paid $2,500 per month for these services, payable
semi-monthly.

III. TERM

The term of this Agreement shall commence on the date hereof, and shall continue
for one year, renewable each year for an additional term of one year.

The Company or the Consultant may terminate this agreement at any time by giving
thirty (30) days written notice delivered by hand or facsimile transmission or
when mailed by United States registered or certified mail, return receipt
requested, addressed as follows:

If to the Company:


St. Charles Community, LLC
222 Smallwood Village Center
St. Charles, Maryland 20602
Attention: Edwin L. Kelly


If to the Consultant:


Thomas J. Shafer
2928 Normandy Drive
Ellicott City, MD 21043


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first set forth above.

 

WITNESS

ST. CHARLES COMMUNITY, LLC

   

/s/ Richard E. Barnas

/s/ Edwin L. Kelly

 

Its: Chairman

 

Date: February 2, 1999

   

/s/ Robert D. Britt

/s/ Thomas J. Shafer

 

Date: February 2, 1999

   

 